Abdullahi v Shenoy (2021 NY Slip Op 05215)





Abdullahi v Shenoy


2021 NY Slip Op 05215


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


738 CA 20-00871

[*1]ABDUKADIR ABDULLAHI, AS ADMINISTRATOR OF THE ESTATE OF MARYAN M. ISSA, DECEASED, PLAINTIFF-APPELLANT,
vSADASHIV S. SHENOY, M.D., SADASHIV S. SHENOY, M.D., PLLC, KALEIDA HEALTH, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. 


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
BROWN, GRUTTADARO, & PRATO, PLLC, ROCHESTER (WILLIAM KALISH OF COUNSEL), FOR DEFENDANTS-RESPONDENTS SADASHIV S. SHENOY, M.D. AND SADASHIV S. SHENOY, M.D., PLLC. 
CONNORS LLP, BUFFALO (JOHN T. LOSS OF COUNSEL), FOR DEFENDANT-RESPONDENT KALEIDA HEALTH. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered June 25, 2020. The order, insofar as appealed from, granted the motions of defendants Sadashiv S. Shenoy, M.D., Sadashiv S. Shenoy, M.D., PLLC, and Kaleida Health insofar as they sought a protective order regarding certain raw data, precluded the use and dissemination of certain raw data and directed plaintiff to return all copies of the raw data to Kaleida Health and to delete electronically stored copies of the data. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court